Citation Nr: 1713548	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-45 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1983 to May 1986.  His primary duties were as an electrician's mate.  

This case was previously before the Board of Veterans' Appeals (Board) in March 2014, when it was remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a low back disability.  Thereafter, the case was returned to the Board for further appellate action.  

Unfortunately, this case requires still-additional development prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2014 remand, the AMC obtained an additional VA treatment records, and the Veteran underwent a VA examination to determine the nature and etiology of any low back disorder found to be present.  In November 2014, the RO confirmed and continued the denial of service connection for a low back disorder, essentially because the Veteran did not have a chronic, identifiable low back disability.  Pursuant to the Board's remand directives, the AMC issued the Veteran a Supplemental Statement of the Case.  

Following the issuance of the Supplemental Statement of the Case, the VA Regional Office (RO) in Waco, Texas obtained additional, relevant VA treatment records, showing, in part, treatment for degenerative disc disease.  In January 2017, the RO again denied the Veteran's claim of service connection for a low back disorder.  However, the RO did not issue the Veteran an additional Supplemental Statement of the Case as directed by the Board; and there is no evidence on file to suggest that the Veteran wishes to withdraw his appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.9, 20.302 (2016); Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, the Veteran has a right to compliance with the Board's remand orders).  Therefore, the case is remanded for the following action:

Issue the Veteran and his representative a Supplemental Statement of the Case concerning the Veteran's claim of service connection for a low back disorder.  The Supplemental Statement of the Case must inform the Veteran of any material changes in, or additions to, the information contained in the Supplemental Statement of the Case issued in November 2014.  Thereafter, if in order, return the case to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




